DETAILED ACTION
1.	This communication is responsive to the Amendment filed 9/22/2022.
Claims 1, 9 and 17 have been amended.  Claims 1-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended independent claims 1, 9 and 17 recite “a partial abort list
identifying recently aborted queries”; there is no disclosure in the specification to describe these limitations (“a partial abort list of recently aborted queries” disclosed in the specification).
The dependent claims have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are also rejected based on the same rationale as applied to their parent claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0034373) hereinafter Lee.

In claim 1, Lee discloses “A system comprising: 
a transaction manager node, a control node, a distributed query processor, and at least one compute node (FIG. 1, [0005] a query executable at multiple nodes, is received by the first worker node. After determining the transaction token for a defined number of times, the defined number of times being at least one time, the first worker node executes the multi-node database statement [0054] the coordinator node 140 may decide about the commit of multi-node write transactions and mediate between the worker nodes 150 when they need to exchange transactional information with each other [0055] one or more of the worker nodes 150 may periodically and temporarily assume one or more functions of a coordinator node 140, such as mediating the commit of a multi-node write transaction between the nodes 110 involved in the transaction); 
the transaction manager node configured to: 
provide to the control node a token associated with a query against a data set that has a plurality of versions for data thereof, the token including a transaction start identifier of the query, an active transaction list ([0063] a transaction consists of one or more statements (such as data manipulation language, or DML, statements), which can be, for example, either of read and write (e.g., INSERT, UPDATE, or DELETE) [0068] When creating a new record version, a versioning token, such as a version timestamp, representing the version creation time (the commit time (e.g., commit ID) of the transaction creating the version), is stored, such as in a version header [0069] the version timestamp is derived from a global transaction token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 140 of FIG. 1) [0070] When a query tries to read a record version, the visibility of the record is checked by comparing the query's snapshot timestamp with the version timestamp of the candidate record version [0073] a snapshot timestamp store 210 that stores five active timestamps 12, 13, 15, 16, and 19. Architecture 200 further includes a transaction context store 220 for four active write transactions, T1, T2, T3, T4, each with their own transaction context entry), 
the control node configured to: 
provide the token and query information to the distributed query processor ([0106] Before query execution, it can be determined whether the query will access only a single node or multiple nodes retrieved from a pre-compiled query plan. For queries whose target location cannot be determined at query compilation time (e.g., a query for a partitioned table not containing the partitioning key in its WHERE clause), the query is optimistically classified as a local query. If this decision turns out to be not correct, the query can be re-started by substituting the STS with the current GCT. Under SSI, such query restart can be done without necessarily returning any error to the client application); 
the distributed query processor configured to: 
provide the token, and respective portions of a query task generated from the query information, to the at least one compute node ([0108] the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node. Therefore, the communication 745 from the coordinator node 710 to the worker node 720 includes at least the GCT and the watermark tokens cached at the coordinator node. In some examples, the GCT and watermark are separate tokens, including transaction tokens. In other examples, the GCT and watermark values are part of a single transaction token. Whenever the execution of a global query is shipped to a new worker node 720, 730, it is checked whether the worker node has the same watermark value as the query's informed watermark value); and 
the at least one compute node configured to: 
identify a version of the plurality of versions of the data in the data set based on the token ([0188] the first worker node receives a multi-node database statement, such as a query that accesses records maintained by the first worker node and records maintained by at least a second worker node. In optional step 1520, the first worker node determines whether the multi-node transaction is executable with relaxed consistency); and 
perform, distributively, the respective portions of the query task on the data having the version ([0189] The local transaction token indicates data versions visible during the execution of the multi-node statement. The first worker node, in step 1540, forwards at least a portion of the multi-node statement to the at least a second worker node for execution)”.
Lee does not appear to explicitly disclose “a partial abort list identifying recently aborted queries”.
However, Lee discloses at [0108] maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node (implicitly disclose maintaining a list of aborted queries).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the existing technique without exercising inventive skill.		

In claim 2, Lee teaches 
The system of claim 1, wherein the query is a read-only query and the at least one compute node is enabled to perform a lock-free scan of the version of the data as a part of the query task ([0045] performing lock-free transaction commit operations by exploiting the in-doubt transaction state of changed records); or 
wherein the query includes one or more data-altering tasks and the transaction manager node is configured to store the transaction start identifier of the query locally in a globally-unique table for the system and in a corresponding row of the data set ([0068] When creating a new record version, a versioning token, such as a version timestamp, representing the version creation time (the commit time (e.g., commit ID) of the transaction creating the version), is stored, such as in a version header [0069] the version timestamp is derived from a global transaction token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 140 of FIG. 1) which will be incremented on each commit of a write transaction. According to a particular example, the versions of a single record are chained to each other in a sorted order, such as by their version timestamps. Older versions in the version chain can be garbage-collected when specified criteria are met, such as when it is determined that there is no potential reader in the system for that record version).  

In claim 3, Lee teaches 
The system of claim 2, wherein the transaction manager node is also configured to store, in the globally-unique table, for the query that includes the one or more tasks that modify the data, one or more of: 
a transaction end identifier; 
a transaction state; or 
a point-in-time identifier (Table 1, status of write transaction, transaction identifier).  

In claim 4, Lee teaches 
The system of claim 3, wherein the transaction end identifier comprises a transaction commit identifier based on the query being successfully completed ([0067] When a query touches tables distributed among multiple nodes, the query's execution time involves the network cost of exchanging the intermediate execution result of a node, thus the increase in the transaction control operations could be relatively trivial); and 
wherein data altered by execution of the query is persisted via a single-phase commit process ([0067] a large fraction of simple, but highly concurrent, queries (as typically observed in OLTP applications), run as single-node local queries. For example, in a multi-tenant database, tables can be partitioned reasonably well by tenant ID, leading naturally to node-local query execution).  

In claim 5, Lee discloses “The system of claim 3, wherein the transaction end identifier comprises a transaction abort identifier based on the query being unsuccessfully completed ([0108] maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted); and 
wherein the transaction manager node, to enable an instant data rollback for the data set, is also configured to: 
provide, to the control node for a next query, a next token having a next partial abort list of recently aborted queries that comprises the transaction abort identifier and the transaction start identifier ([0108] After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node [0109] For the visibility decision, first, V's creator transaction's state is checked. If it is aborted or active, then V should not be visible to S (lines 8 to 11). If it is committed, then V's CID is compared to STS(S). V is visible to S only if STS(S) is equal to or larger than V's CID (lines 3-7))”.
Lee does not appear to explicitly disclose “store, in a row of an abort index associated with the globally-unique table, the transaction abort identifier and the transaction start identifier”.
However, indexing data (aborted transactions) is common practice, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to do so to improve search response time.	

In claim 6, Lee teaches 
The system of claim 1, wherein the query is a point-in-time query that specifies a time in the past ([0069] the version timestamp is derived from a global transaction token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 140 of FIG. 1) which will be incremented on each commit of a write transaction. According to a particular example, the versions of a single record are chained to each other in a sorted order, such as by their version timestamps. Older versions in the version chain can be garbage-collected when specified criteria are met, such as when it is determined that there is no potential reader in the system for that record version); 
wherein the transaction manager node is configured to provide the token including the transaction start identifier, and wherein the active transaction list corresponds to the time ([0188] the first worker node receives a multi-node database statement, such as a query that accesses records maintained by the first worker node and records maintained by at least a second worker node. In optional step 1520, the first worker node determines whether the multi-node transaction is executable with relaxed consistency); and 
wherein the at least one compute node is configured to identify the version of the plurality of versions of the data in the data set that corresponds to the time based on the token ([0189] The local transaction token indicates data versions visible during the execution of the multi-node statement. The first worker node, in step 1540, forwards at least a portion of the multi-node statement to the at least a second worker node for execution).  

In claim 7, Lee teaches 
The system of claim 1, wherein the query also specifies another data set having another plurality of versions for other data thereof, and the token is also associated with the query against the other data; 
the at least one compute node being configured to: 
identify another version of the other plurality of versions of the other data in the other data set based on the token; and 
perform, distributively, the respective portions of the query task on the other data having the other version ([0168] In step 1275, after determining a new local transaction token, the first worker node executes the multi-node database statement. When the first worker node has forwarded the statement, or a portion of the statement, to at least a second worker node, the first worker node, in optional step 1280, receives execution results from the at least a second worker node. The first worker node may forward execution results to a database client in optional step 1285 [0169] the first worker node analyses the multi-node statement to determine that the statement accesses records maintained at the at least a second worker node. The first worker nodes requests the local transaction token from the at least a second worker node when it determines that the statement accesses records maintained at the at least a second worker node. The first worker node receives the local transaction token from the at least a second worker node [0279] FIG. 30 depicts an example cloud computing environment, sharing various types of cloud computing resources, such as computer servers, data storage repositories, networking resources, etc.).  

In claim 8, Lee teaches 
The system of claim 1, wherein the at least one compute node comprises a first compute pool; and 
wherein the system further comprises a second compute pool that includes at least one other compute node, and that is logically separate from the first compute pool; 
the distributed query processor configured to: 
provide the token, and other respective portions of the query task generated from the query information, to the at least one other compute node in the second compute pool; and 
the at least one compute node configured to: 
identify the version of the plurality of versions of the data in the data set based on the token; and 
perform, distributively, the other respective portions of the query task on the data having the version (see claim 1, [0279] FIG. 30, the cloud computing environment 3000 comprises cloud computing services 3010. The cloud computing services 3010 can comprise various types of cloud computing resources, such as computer servers, data storage repositories, networking resources, etc. The cloud computing services 3010 can be centrally located (e.g., provided by a data center of a business or organization) or distributed (e.g., provided by various computing resources located at different locations, such as different data centers and/or located in different cities or countries)).

Claims 9-16 are essentially same as claims 1-8 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claims 17-20 are essentially same as claims 1-3 and 5 except that they recite claimed invention as a computer-readable storage medium and are rejected for the same reasons as applied hereinabove.

Response to Arguments
9.	In the remarks, the applicant argues that:
In Lee reference, the per-node watermarks do not identify aborted queries, but instead are used to detect a scenario where the worker node needs to restart or abort the query. Claim 1 has been amended to further highlight the feature of “a partial abort list identifying recently aborted queries.”
Examiner Responds: as indicated above the rejections given under 35 U.S.C. 112(a), “a partial abort list identifying recently aborted queries” was not described in the specification, however, Lee discloses identifying and maintaining the records (watermarks) for each worker node whenever the worker node is restarted or aborted the query, equivalent to “a partial abort list identifying recently aborted queries”.

10.	In the remarks, the applicant argues that:
the Examiner has not provided any sound technical and scientific reasoning to support the assertion that indexing aborted transactions is common practice. Furthermore, the Examiner’s assertion of common knowledge is not commensurate with the scope of the claims. In particular, indexing aborted transactions does not necessarily include “storing, in a row of an abort index associated with the globally-unique table, the transaction abort identifier and the transaction start identifier,” as recited in claims 5, 13 and 20.
Examiner Responds: in claims 5, 13 and 20 Lee discloses maintaining the records (watermarks) for each worker node whenever the worker node is restarted or aborted the query but does not explicitly disclose using an abort index to organize the aborted transaction records, indexing is a well-known technique and it is obvious to one of ordinary skill in the art to implement this technique without any inventive steps.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157